Case: 17-20013      Document: 00513951209         Page: 1    Date Filed: 04/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-20013
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          April 13, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

PRAFUL PATEL; DILIPKUMAR RAMANLAL PATEL,

                                                 Defendants-Appellants


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:16-CR-385


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Praful Patel and Dilipkumar Ramanlal Patel have been charged with
conspiracy, wire fraud, and money laundering offenses arising out of an alleged
telemarketing scheme in which call centers in India would call United States
residents and mislead them into believing they had to pay money to avoid
arrest or deportation or to receive a government loan or grant. According to
the indictment, the alleged fraud involved 15,000 known victims of these calls


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20013     Document: 00513951209      Page: 2    Date Filed: 04/13/2017


                                  No. 17-20013

and more than 50,000 victims of identity theft. Praful’s and Dilipkumar’s
alleged role in the offense was working as “runners” in the United States who
helped transfer the victims’ money to bank accounts controlled by the
conspirators. The callers in India would direct the call recipients to withdraw
money from an ATM and place the funds on temporary debit cards. The call
recipients would then provide the information for those debit cards to the
callers in India. This is when runners like Praful and Dilipkumar came into
the picture. They would purchase general purpose reloadable (GPR) cards,
provide the information to the call center, and the victims’ funds would be
transferred to those GPR cards. The runners would then take the GPR cards,
loaded with money from the victims, and purchase money orders that were
deposited in bank accounts.
      Praful and Dilipkumar appeal the district court’s order of detention and
revocation of the magistrate judge’s release order.         In concluding that no
conditions of release could reasonably assure the appearance of these
defendants at trial, the district court relied on the severity of the offense; the
strength of the government’s evidence (including post-Miranda confessions
from Dilipkumar); and the history of the Defendants including limited ties to
Houston, contacts in India, and extensive experience creating false identifying
information (six fraudulent identification cards containing a photo of Praful
were found at his residence during his arrest).
      “Absent an error of law, [this court] must uphold a district court’s
pretrial detention order if it is supported by the proceedings below, a
deferential standard of review that [we] equate[s] to the abuse-of-discretion
standard.”    United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).
Defendants argue that the district court erred in failing to consider their ties
to Florida, where they have resided. Although we have long noted that a



                                        2
    Case: 17-20013     Document: 00513951209     Page: 3   Date Filed: 04/13/2017


                                  No. 17-20013

relevant flight risk factor is “longstanding ties to the locality in which [a
defendant] faces trial,” United States v. Reuben, 974 F.2d 580, 586 (5th Cir.
1992), Defendants argue we have not held that only ties to the local community
(as opposed to other ties to the United States) may be considered. See United
States v. Townsend, 897 F.2d 989, 995 (9th Cir. 1990) (concluding that the
“community” cited in 18 U.S.C. § 3142(g) “embraces both the community in
which the charges are brought and also a community in the United States to
which the defendant has ties”); see also United States v. Afghani, 627 F. App’x.
365 (5th Cir. 2015) (recognizing but not deciding this issue). We need not
decide this question, however, as even assuming the district court should have
also considered ties to the United States, that error was harmless. Even with
ties to Florida helping the Defendants, a number of other characteristics of the
Defendants—itself only one of the factors that weighed in favor of detention—
identified by the district court would still support that factor weighing in favor
of a flight risk determination (ties to India, no ties to Houston, and access to
fraudulent documentation).
      We thus conclude that evidence supports the district court’s
determination that no conditions exist that would reasonably assure the
appearance of Praful and Dilipkumar Ramanlal. See 18 U.S.C. § 3142;
United States v. Stanford, 341 F. App’x. 979, 981–82 (5th Cir. 2009) (“[N]either
the Bail Reform Act nor our caselaw requires a court to be absolutely certain
that no possible non-detention option will prevent flight before determining
that a defendant must remain in custody.”). The district court did not abuse
its discretion by ordering Praful and Dilipkumar Ramanlal detained pending
trial. See United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992); United
States v. Hare, 873 F.2d 796, 798—99 (5th Cir. 1989).
      AFFIRMED



                                        3